Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected claims 19-21 have been canceled.

REASONS FOR ALLOWANCE
In light of Applicant's Amendment filed 02/25/22 all previously prior-art rejections have been dropped. The specific reason why the Examiner dropped the previously made prior-art rejections is as followed. The Examiner acknowledges that the primary
references to Hall Het al. and Huss et al. do not teach the specific corrosion inhibitors of the Applicant's independent claim 1. The secondary reference to Kennedy Jr. was combined to remedy this deficiency. However, the Examiner accepts Applicant's argument that the Kennedy Jr. secondary reference provides no guidance as to a corrosion inhibitor that can maintain biocidal efficacy and result in “a corrosion rate of 
	Applicant’s non-elected method claims 19-21 have been canceled, because these claims are not in condition for rejoinder because they do not contain all the limitations of elected and allowed independent composition claim 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764